 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   AVERY C WILLIAMS,

 9                              Plaintiff,                 Case No. C18-1708-RSL-MAT

10          v.                                             ORDER DENYING PLAINTIFF’S
                                                           MISCELLANEOUS MOTIONS AND
11   KCJ MEDICAL STAFF, et al.,                            EXTENDING DISCOVERY
                                                           DEADLINE
12                              Defendants.

13

14          This is a 42 U.S.C. § 1983 prisoner civil rights action. Currently before the Court are two

15   miscellaneous motions plaintiff filed. (Dkts. 24, 25.) Defendants oppose the motions. (Dkt. 27.)

16   The Court DENIES plaintiff’s motions for the reasons explained below.

17          Plaintiff asks the Court for permission to interview medical staff at the jail. (Dkt. 24 at 1.)

18   Plaintiff must pursue discovery according to the Federal Rules of Civil Procedure. See, e.g., Fed.

19   R. Civ. P. 26, 28, 30, 31, 33, 34, 36, 37, 45. Plaintiff should note that this Court “has no authority

20   to finance or pay for a party’s discovery expenses even though the party has been granted leave to

21   proceed in forma pauperis under 28 U.S.C. § 1915(a).” Coates v. Kafczyski, No. 05-003, 2006

22   WL 416244, *2 - *3 (W.D. Mich. Feb. 22, 2006) (collecting cases). To the extent plaintiff seeks

23   to take depositions, doing so would entail stenographic or court reporter expenses that this Court

     ORDER DENYING PLAINTIFF’S
     MISCELLANEOUS MOTIONS AND
     EXTENDING DISCOVERY DEADLINE -
     1
 1   is not authorized to pay. If plaintiff is unable to pay for depositions himself, he may conduct his

 2   discovery through written interrogatories. See id.

 3            Plaintiff also asks the Court to “amend info.” (Dkt. 24 at 1.) It is unclear to the Court what

 4   plaintiff is requesting. If he is asking to amend his complaint, he must file a motion asking for

 5   leave to amend and a proposed amended complaint. See Fed. R. Civ. P. 15; W.D. Wash. Local

 6   Rules LCR 15. 1

 7            Plaintiff requests all information and material defendants have related to this case. (Dkt.

 8   25 at 1.) Defendants indicate that they will treat his motion as a discovery request and respond

 9   accordingly. (Dkt. 27 at 3.) Accordingly, this request is moot. Plaintiff is reminded that discovery

10   requests must be served directly on defendants and should not be filed with the Court.

11            Plaintiff asks the Court to grant him at least two more pro se packets from the jail or

12   $150.00 for legal materials, the use of a laptop four times a week, the use of Black’s Law

13   Dictionary three times a week, and that he be permitted to use the law library at least four times a

14   week. (Dkt. 25 at 1-2.) As noted above, the Court is not authorized to fund plaintiff’s lawsuit.

15   The Court cannot grant plaintiff’s additional requests because doing so would impermissibly

16   interfere with the jail. If plaintiff needs additional time to meet the Court’s deadlines because of

17   limited access to legal materials and the law library, he may request extensions of time.

18            Finally, plaintiff asks the Court to appoint a standby lawyer. (Dkt. 25 at 1.) Generally, a

19   person has no right to counsel in a civil action. See Campbell v. Burt, 141 F.3d 927, 931 (9th Cir.

20
              1
                LCR 15 provides: “A party who moves for leave to amend a pleading, or who seeks to amend a pleading
21   by stipulation and order, must attach a copy of the proposed amended pleading as an exhibit to the motion or
     stipulation. The party must indicate on the proposed amended pleading how it differs from the pleading that it amends
22   by bracketing or striking through the text to be deleted and underlining or highlighting the text to be added. The
     proposed amended pleading must not incorporate by reference any part of the preceding pleading, including exhibits.
     If a motion or stipulation for leave to amend is granted, the party whose pleading was amended must file and serve
23   the amended pleading on all parties within fourteen (14) days of the filing of the order granting leave to amend, unless
     the court orders otherwise.”
     ORDER DENYING PLAINTIFF’S
     MISCELLANEOUS MOTIONS AND
     EXTENDING DISCOVERY DEADLINE -
     2
 1   1998). In certain “exceptional circumstances,” the Court may request the voluntary assistance of

 2   counsel for indigent civil litigants under 28 U.S.C. § 1915(e)(1). Agyeman v. Corrections Corp.

 3   of Am., 390 F.3d 1101, 1103 (9th Cir. 2004).              When determining whether “exceptional

 4   circumstances” exist, the Court considers “the likelihood of success on the merits as well as the

 5   ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the legal issues

 6   involved.” Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Neither factor is dispositive,

 7   and they must be viewed together before reaching a decision on a request for counsel. Id. Plaintiff

 8   has made no showing of either factor at this time.

 9           For the foregoing reasons, the Court DENIES plaintiff’s miscellaneous motions (Dkts. 24,

10   25) and EXTENDS the discovery deadline to November 4, 2019, to allow the parties to engage in

11   further discovery. The Clerk is directed to send copies of this order to the parties and to the

12   Honorable Robert S. Lasnik.

13           Dated this 4th day of September, 2019.

14

15                                                           A
                                                             Mary Alice Theiler
16                                                           United States Magistrate Judge

17

18

19

20

21

22

23

     ORDER DENYING PLAINTIFF’S
     MISCELLANEOUS MOTIONS AND
     EXTENDING DISCOVERY DEADLINE -
     3
